These cases present cross-appeals from a decree of chancery dated December 20th, 1938, and advised by Vice-Chancellor Sooy.
We have carefully considered the proofs, the law applicable thereto, the conclusions of the vice-chancellor, under date of October 31st, 1938 (in these conclusions the vice-chancellor briefly states the results of the issue theretofore determined in this cause, and then, pursuant to written stipulation in which counsel for the respective parties, with approval of the court, assented to jurisdiction, procedure and the specific issues to be determined, disposed of the issues so submitted), the arguments and briefs of counsel for the parties, and conclude that the learned vice-chancellor reached a right result.
Accordingly, the decree under review is affirmed in each case.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 276